Citation Nr: 0106822	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-15 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
condition.

2.  Whether a timely appeal was submitted to any rating 
decision issued by the Regional Office in Cleveland, Ohio in 
1989.

3.  Entitlement to an increased rating for tinea pedis and 
tinea cruris, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 60 percent disabling.

5.  Entitlement to a total rating for compensation based on 
individual unemployability due to service-connected 
disabilities.


(The issues of whether the March 1973 Board of Veterans' 
Appeals decision which affirmed the RO's denial of service 
connection for a bilateral knee condition should be revised 
or reversed due to clear and unmistakable error (CUE) and 
entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code are the subject of 
separate decisions of the Board of Veterans' Appeals.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following:  a March 1994 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which determined that new and 
material evidence had not been submitted sufficient to reopen 
the veteran's claim for service connection for a bilateral 
knee condition; a May 1996 statement from the RO, which 
informed the veteran that he had not submitted a valid appeal 
to its March 1989 rating decision; and a December 1998 rating 
decision by the RO, which denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected 
tinea pedis and tinea cruris.  The veteran filed timely 
appeals to these adverse determinations.

The issues of entitlement to a rating in excess of 60 percent 
for lumbosacral strain and entitlement to a total rating for 
compensation based on individual unemployability due to 
service-connected disabilities will be addressed in the 
REMAND immediately following this decision.

The Board notes that during the course of a hearing held 
before the undersigned Board Member in October 1999, the 
veteran raised the issue of entitlement to service connection 
for plantar fasciitis.  As this issue has not been developed 
or certified for appellate review, it is hereby referred to 
the RO for appropriate action.

In addition, the undersigned Board Member has considered the 
veteran's motion to correct "perceived errors in the hearing 
transcript," as set forth in documents received by VA in 
April 2000.  However, a review of the veteran's suggested 
changes reveals that all but two of these "errors" should 
more properly be characterized as requests to change answers 
given at the time of the hearing.  As such, the Board accepts 
these "new" answers as a new submission of evidence, and 
will consider them to constitute the veteran's answers to the 
relevant questions posed at the time of the hearing.  To this 
extent, the veteran's motion to "correct" errors in the 
hearing transcript is denied.  However, to the extent that 
two of the veteran's proposed changes clarify typographical 
or transcription errors, including corrections on page 31, 
line 6 and page 36, line 8, the Board hereby informs the 
veteran that his motion to correct the transcript of the 
October 1999 Board hearing, consistent with his suggested 
changes, has been granted in part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a July 1972 rating decision, the RO originally denied 
the veteran's claim for service connection for a bilateral 
knee condition; this decision was subsequently upheld in an 
RO rating decision dated in November 1972, and affirmed by 
the Board in a decision dated in March 1973.

3.  The evidence received since the Board's March 1973 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the veteran's claim.

4.  The preponderance of the evidence indicates that the 
veteran's current bilateral knee condition was neither 
incurred in nor aggravated by service and was neither caused 
nor aggravated by a service-connected disability.

5.  The veteran did not file a timely appeal to the RO's 
March 1989 rating decision which denied the veteran's claims 
for increased ratings for his service-connected lumbosacral 
strain and tinea pedis and tinea cruris or the RO's August 
1989 decision which denied the veteran's claim for service 
connection for a bilateral knee condition.

6.  The veteran's tinea pedis and tinea cruris is currently 
manifested by itching and scaling of the feet and groin, with 
minimal dermatological findings on the most recent VA 
examination.


CONCLUSIONS OF LAW

1.  The March 1973 Board decision which denied the veteran's 
claim for service connection for a bilateral knee condition 
is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).

2.  Evidence received since the March 1973 Board decision is 
new and material, and the claim for service connection for a 
bilateral knee condition is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The veteran's bilateral knee condition was neither 
incurred in nor aggravated by service nor is it due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  The veteran did not perfect a timely appeal to either the 
RO's March 1989 rating decision which denied the veteran's 
claims for a compensable rating for his service-connected 
tinea pedis and tinea cruris and a rating in excess of 20 
percent for his service-connected chronic lumbosacral strain, 
or to the RO's August 1989 rating decision which denied the 
veteran's claim for service connection for a bilateral knee 
condition.  38 C.F.R. §§ 20.202, 20.204, 20.302(b) (2000). 

5.  The schedular criteria for a 30 percent rating for tinea 
pedis and tinea cruris have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.118, Diagnostic Code 7806 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence claim

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475. 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  In regard to the 
duty to assist nothing in the section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  The Board finds that in the instant case the 
veteran and his representative were advised by the VA of the 
information required to reopen the claim and the Board may 
proceed with appellate review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

In a July 1972 rating decision, the RO initially denied the 
veteran's claim for service connection for a bilateral knee 
condition, on the basis that while post-service VA outpatient 
treatment reports showed that the veteran suffered from a 
slight recurvation of both knees, his service medical records 
were negative for any complaint, observation or treatment of 
this disorder, and there was no evidence which indicated that 
it was related to the veteran's lumbosacral strain, as 
alleged by the veteran. 

A subsequent RO rating decision in November 1972 again denied 
the veteran's claim for service connection for a bilateral 
knee condition.  At that time, the RO noted that a recent VA 
examination had found the veteran's knees to be normal, save 
for a mild genu recurvatum of both knees.  However, the RO 
noted that this was a congenital condition, and, furthermore, 
that no evidence had been submitted showing that it was in 
any way related to his back condition.  

This denial was subsequently affirmed in a March 1973 Board 
decision, which affirmed the RO's denial of service 
connection for a bilateral knee condition.  At that time, the 
Board again noted that the only medical evidence of a current 
knee disorder was the October 1972 report of a VA 
examination, at which time genu recurvatum of both knees was 
diagnosed.  However, the examiner also stated that "[t]he 
condition of the knees is congenital in nature and appears to 
have no relationship to the service connected back 
condition."

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in March 1973.  The 
March 1973 Board decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2000).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially eliminates the requirement that a veteran present 
a well-grounded claim in order to trigger VA's duty to assist 
a veteran in developing the facts pertinent to his claim (see 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000)), the Board determines that a two-step 
process must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new and 
material.  According to the relevant VA regulation, "[n]ew 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999). 

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999) 
(summarizing the criteria established by Elkins v. West, 12 
Vet. App. 209 (1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final March 1973 Board 
decision includes extensive VA outpatient treatment notes and 
examination reports, as well as some private treatment 
records.  However, the first evidence which indicates a 
diagnosis of a knee disorder is a statement dated in May 1989 
from Emmanuel O. Tuffuor, M.D., a physician in private 
practice.  At that time, Dr. Tuffuor stated that the veteran 
had sustained and industrial injury in February 1989 while at 
work, when he was pulling a door shut on a truck.  The final 
diagnoses for this injury were lumbosacral myofascitis and a 
contusion of the right knee.

Also relevant is a VA outpatient treatment note dated in 
April 1990, at which time the veteran complained that his 
right knee occasionally gave way, approximately once per 
year.  The examiner noted that the veteran had a long history 
of back pain, but no radicular symptoms.  The only relevant 
finding was recurvatum of the right knee.

A VA Form 10-2431, Request for Prosthetic Services, also 
dated in May 1990, indicates that the veteran was provided 
with an elastic knee support due to ligamentous laxity of the 
right knee.  No statement regarding the etiology of this 
laxity was provided.

In January 1991, the veteran had x-rays taken of his right 
knee at a VA facility.  The results of this testing showed no 
significant bone or joint abnormality in the knee.

Subsequent VA examination reports indicate multiple 
complaints and diagnoses of radiculopathy from the veteran's 
lumbosacral spine to his right leg, causing pain and numbness 
to this extremity, with occasional "giving way" of the leg.  
These include a May 1994 VA spine examination report, which 
diagnosed chronic lumbosacral strain with radiculopathy into 
the right leg, and a June 1994 VA diseases/injuries of the 
spinal cord examination report, which diagnosed degenerative 
disc and spinal canal narrowing at the level of L4-L5 with 
nerve root compression and loss of feeling in the right lower 
extremity.  Multiple VA outpatient treatment notes also 
indicated similar complaints and findings. 

In December 1996, the veteran underwent a VA joints 
examination.  At that time, the veteran indicated that he was 
beaten up by members of the military police (MPs) in 1968, at 
which time he sustained an injury to this back and was struck 
across the knees.  He complained that since that time, he had 
had chronic back and right leg problems, with degenerative 
disc disease with pain radiating into the right leg.  The 
examiner diagnosed residual injury to the right knee with 
right knee strain.  The examiner also stated that "I cannot 
relate his right knee condition to his back degenerative disc 
disease.  I think that is a separate problem.  He did have an 
injury to that knee and certainly has a chronic strain to 
that knee as well."  X-rays taken a few days later showed no 
significant bone or joint abnormality in either knee.

In January 1997, the veteran underwent a VA diseases/injuries 
of the spinal cord examination.  The examiner noted that the 
veteran's history was contained in the claims file, and 
indicated that the reader would have to "refer to it" to 
get the veteran's medical history.  At that time, the veteran 
again stated that "his right knee problem began in 1968 when 
he was taken for examination at Forbes Air Force Base 
following being beaten by Military Police."  The examiner 
noted that the veteran's service medical records indicated 
that on May 22, 1968, the veteran presented with "welts on 
his shoulders and lower back [sustained] when he was handled 
by military police."  A subsequent record from Louisiana 
Barksdale Air Force Base noted "complaints of low back pain 
radiating down the back of the legs."  The only record of 
complaints relating to the knees was a subsequent record from 
Barksdale AFB dated January 9, 1970, at which time the 
veteran presented with complaints of joint pains in his 
knees, elbows and low back for the past 10 months.

The examiner then stated that, per the veteran's own history, 
his right knee began bothering him at the time of the beating 
by the MPs.  He stated that his right leg was weak, and gave 
out approximately six times per year.  He indicated that his 
right knee had been giving out on him since 1970 or 1971.  He 
also complained of numbness in the right knee, which began in 
1968 or 1969.

Following an examination, the examiner commented as follows:

As best as I can tell based on my history 
and physical examination the knee problem 
and lower back problem began at the same 
time as the result of the beating by the 
Military Police.  The veteran's 
complaints of pain in the back and knee 
since the beating were documented in the 
service medical records.  It is as likely 
as not that the knee and back problem 
began simultaneously after being beaten 
by the Military Police and that the knee 
problem was then aggravated by the back 
problem.

The examiner then diagnosed residuals of a back injury with 
bilateral lumbosacral perivertebral muscle tenderness, mild 
flattening of the lordotic curve, weakness of flexion of the 
right hip, and a mildly abnormal gait.

In April 1997, the RO determined that these examination 
reports were inadequate, and requested new examinations.  
Specifically, the RO noted that the veteran's claims file 
had, unfortunately, not been sent to the examiners for their 
review.  The only records reviewed were select service 
medical records which the veteran brought with him to the 
examinations, and which apparently formed the basis for the 
examiner's January 1997 opinion.  The RO noted that the 
actual service medical records were "considerably at 
variance" with the veteran's own reported history of 
inservice treatment for knee pain.  In addition, neither 
examiner had commented on the veteran's long-standing history 
of genu recurvatum.  The RO thus requested that the examiner 
re-examine the veteran, and provide an opinion as to whether 
the veteran's knee problems began in service, with citations 
to medical evidence which supported their opinion.  In 
addition, they were requested to opine as to whether the 
veteran's service-connected lumbar disc disease was related 
to any disorder diagnosable in either knee, and, if so, to 
provide support for this opinion.

Therefore, in June 1997 the veteran underwent a VA joints 
examination.  At that time, the examiner stated that he had 
reviewed the veteran's claims file.  He noted that the first 
documented evidence of complaints of knee pain in service was 
in January 1970.  He stated that he could not find anything 
in the service medical records from 1968, at the time of the 
veteran's treatment for welts on the back, that said anything 
about his knees.  He also stated that the veteran's knee 
problem was not related to his back problem.  The examiner 
reported that the veteran had related to him a history of 
having had knee pain ever since an injury in 1968, continuing 
until discharge in 1970, but which was not documented until 
1970.  The examiner also noted that there was documented 
evidence of recurvatum of the knees beginning in 1972.  
Following an examination, the examiner diagnosed right knee 
strain with recurvatum.

This same examiner also performed a spine examination in June 
1997.  Since this was a back examination only, the only 
diagnosis was of a chronic lumbosacral strain.  However, the 
examiner did comment that the veteran's knee problem was a 
separate problem, which was unrelated to his back.  However, 
he did state that when the veteran's back problem flared up 
he got some radicular pain into the leg, which might cause 
his leg to give way on him.

In July 1997, the veteran underwent a VA peripheral nerves 
examination.  At that time, the examiner noted that she had 
reviewed the veteran's claims file, and noted the veteran's 
belief that he sustained permanent injury to his knee and 
back due to rough handling that he received form the Military 
Police on May 22, 1968.  The examiner then cited to multiple 
entries in the veteran's service medical records, noting that 
the May 1968 treatment record did not seem to describe any 
orthopedic complaints, either about the back or the knees.  
She also stated that "In going through the patient's medical 
record...I could not find evidence of injury or treatment of 
problems related to his knee.  Again I found evidence of 
injury to and treat[ment] of work related back injuries and 
subsequent injuries starting in 1989 but no evidence of knee 
injury or treatment thereof."

Following an examination, the examiner offered the following 
assessment:

Review of the entire service medical 
record does not show evidence of entries 
for symptoms, complaints or treatments of 
injuries to either knee.  On physical 
examination it was noted that the patient 
has mild genu recurvatum.  This is a 
condition sometimes also referred to as 
back knee in which there is hyper-
extension at the knee joint.  The patient 
on physical examination does have slight 
genu recurvatum present bilaterally.

Based on my physical examination I felt 
that the patient was trying to aggrandize 
any deficits.  I did not find evidence of 
true evidence of sciatic nerve or lumbar 
nerve roots traction or irritation.  The 
negative sitting straight leg raise 
contrasted with the dramatic supine 
sitting straight leg raises serious doubt 
that the supine leg raise was not valid 
but rather represented the non-
physiologic response by the patient.  
Similarly the patient's motor responses 
in the lower extremity were non-
physiologic in nature indicating 
incomplete efforts possibly due to pain 
or possibly due to incomplete activation 
and muscle groups or other reasons.

Subsequent VA records show complaints of back pain with 
radiation into the right leg, as well as treatment in 
December 1998 at a VA pain clinic for low back pain and pain 
in both knees.

In October 1999, the veteran testified at a hearing before 
the undersigned Board Member sitting in Washington, D.C.  At 
that time, the veteran stated that he began experiencing pain 
in his knees in 1968, while in service.  He attributed this 
pain to one of two incidents that year:  either the May 1968 
incident in which he was allegedly struck across the knees by 
MPs, or a fall off of a bulldozer-type tractor also in that 
year.  He acknowledged that he was never treated specifically 
for knee problems following the beating by MPs, although he 
stated that his service medical records showed that he 
complained of low back pain radiating to the back of the legs 
in June 1968, and of joint pain in the knees, elbows, and 
lower back in January 1970.  He also stated that three 
physicians had related his knee problems to his military 
service, including the examiner who performed the September 
1996 VA examination, the examiner who performed the January 
1997 VA examination, and Dr. Cohn, a physician at Hillcrest 
Hospital, a private health care facility.  Incidentally, the 
Board observes that the only evidence submitted by Dr. Cohn, 
i.e., a history and physical dated in May 1999 and a 
statement dated in October 1999, did not make such a 
connection, or render any diagnosis of a knee disorder.

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for a 
bilateral knee condition is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that the 
veteran will not be prejudiced by proceeding to adjudicate 
this issue on a de novo basis.  The Board observes that the 
RO issued a Supplemental Statement of the Case in May 1998, 
at which time the veteran was notified off all applicable 
laws and regulations pertaining to service connection, 
including those provisions relating to direct service 
connection, aggravation of a preservice disability, the 
burden of proof, reasonable doubt, and VA's duty to assist.  
In addition, the veteran has been given multiple 
opportunities to submit evidence and argument on the merits 
of the issue, which he has done, and the RO has fully 
addressed these arguments.  Furthermore, at the time of the 
veteran's October 1999 hearing, detailed above, the veteran 
testified extensively regarding the merits of his claim that 
his bilateral knee disorder should be service connected.  
Under these circumstances, the Board may proceed to 
adjudicate this claim without prejudice to the veteran.

In reviewing the veteran's claim, the Board observes that 
conflicting medical opinions have been rendered regarding the 
etiology and date of onset of the veteran's current knee 
problems.  The Board finds that the multiple opinions which 
have determined that the veteran's knee problems did not 
begin in service and are unrelated to his back problem are 
more probative and persuasive that the single January 1997 
opinion which related the veteran's knee problems to service 
for several reasons.

First, the VA examiners who rendered the two June 1997 
opinions and the July 1997 opinion specifically noted that 
they had formed their opinions after reviewing the veteran's 
entire claims file, including his complete service medical 
records and the opinions and statements of previous VA 
examiners.  By contrast, the examiner who rendered the 
January 1997 opinion did not state that he had reviewed any 
prior medical evidence, save for the selected service medical 
records brought in by the veteran himself, and, in fact, 
noted that he had  based his opinion solely on the veteran's 
own reported history and current physical examination.

Second, the examiners who performed the December 1996 and two 
June 1997 examinations stated definitively and unequivocally 
that the veteran veteran's knee problems were "not related 
to his back problem."  By contrast, the Board notes that the 
examiner who rendered the January 1997 opinion stated merely 
that, "[a]s best as I can tell," based on the limited 
medical evidence before him, it was "as likely as not" that 
the veteran's knee problem began simultaneously after being 
beaten by the MPs, and was then aggravated by the back 
problem.  This distinction is crucial, as the Court has held 
that where a physician is unable to provide a definite causal 
connection, the opinion on that issue constitutes "what may 
be characterized as 'non-evidence.'"  See Perman v. Brown, 5 
Vet. App. 237, 241 (1993), citing Sklar v. Brown, 5 Vet. App. 
140, 145-46 (1993), Kates v. Brown, 5 Vet. App. 93, 95 
(1993), and Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); see also Dyess v. Derwinski, 1 Vet. App. 448, 453-54 
(1991).  In any case, the Board finds that the definite, 
unequivocal December 1996 opinion and the two June 1997 
opinions are more persuasive than the speculative, uncertain 
January 1997 opinion.

Third, the examiners who rendered the two June 1997 opinions 
and the July 1997 opinion supported their opinions with 
citations to specific, concrete evidence in the veteran's 
claims file, including references to specific service medical 
record entries, as well as supporting medical facts.  For 
example, several examiners spoke in some detail about the 
lack of any orthopedic complaints relating to the knees at 
the time of the May 1968 treatment for injuries sustained by 
the MPs, and, indeed, the lack of any evidence whatsoever of  
"entries for symptoms, complaints or treatment of injuries 
to either knee."  In addition, at least one examiner 
commented that the first, and indeed the only, documented 
evidence of any knee complaints in service was a single 
complaint of pain in multiple joints, including the knees, in 
January 1970, nearly two years after the May 1968 incident.  
By contrast, the examiner who rendered the January 1997 
opinion stated that he based his opinion on the veteran's own 
reported history and, as noted above, did not indicate that 
he had even reviewed the evidence contained in the veteran's 
claims file (except for the selected service medical records 
brought by the veteran himself, as noted above).

In addition, the Board notes that the veteran has been 
diagnosed with genu recurvatum of both knees on many 
occasions, beginning in the early 1970s and continuing to the 
present.  However, to the extent that the veteran is seeking 
service connection for this problem, the law concerning 
awards of service connection for congenital and developmental 
defects is dispositive in this case.  In this regard, 38 
C.F.R. § 3.303(c) (2000) provides that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation governing the award of 
compensation benefits.  As such, regardless of the character 
or the quality of any evidence which the veteran could 
submit, a strictly congenital or developmental defect, such 
as genu recurvatum, cannot be recognized as a disability 
under the terms of the VA's Schedule for Rating Disabilities 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In any case, the Board does not 
understand the veteran to be alleging that his genu 
recurvatum, per se, is related to service or to a service-
connected disability.

Furthermore, the veteran's claims file contains extensive 
evidence that the veteran's "knee condition," manifested 
primarily by weakness, numbness, and giving out of the right 
knee, is, in fact, merely a manifestation of neurological 
problems associated with the veteran's service-connected 
lumbosacral strain.  The Board observes that as far back as 
June 1969, there is a service medical record which indicates 
that the veteran complained of "low back pain which radiated 
to back of legs."  Extensive medical records since that time 
have made similar findings and rendered diagnoses of 
radicular low back pain extending into the veteran's legs, 
and the examiner who performed the two June 1997 VA 
examinations explicitly stated that the veteran's knees were 
normal except for the genu recurvatum, but that when his back 
problem flared up he got some radicular pain into the right 
leg, which could cause his leg to give way on him.  In 
addition, several examinations of the knees themselves, 
including x-rays taken in January 1991 and December 1996, 
showed no abnormality whatsoever of the knees themselves.  

In fact, the veteran's lumbosacral strain disorder is 
officially service-connected as "residuals of an injury to 
the lumbosacral spine with a history of degenerative disc 
disease with limitation of motion, muscle spasm, and sensory 
neurological changes in the right lower extremity." 
(emphasis added).  Therefore, the Board finds that the 
neurological manifestations of the veteran's service-
connected lumbosacral strain have already been taken into 
account in assigning a 60 percent disability rating for that 
disorder, since a 60 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, requires evidence of pronounced 
intervertebral disc syndrome, "with persistent symptoms 
compatible with sciatic neuropathy with characteristic 
pain...or other neurological findings." 

Therefore, after a careful review of the record and weighing 
of the evidence, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a bilateral knee condition.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Whether any RO rating decision dated in 1989 was timely 
appealed

It is a statutory requirement that every appeal must be 
initiated by a notice of disagreement in writing and, after a 
statement of the case has been furnished, completed with a 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  
See Roy v. Brown, 5 Vet. App. 554 (1993).  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing the statement of the case will be 
presumed to be the same as the date of the statement of the 
case and the date of mailing the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  For questions regarding the timeliness of the 
substantive appeal the RO must follow the procedures for an 
administrative appeal.  38 C.F.R. § 19.33.  Whether a 
substantive appeal has been filed on time is an appealable 
issue, and if a claimant contests an adverse determination 
with respect to timely filing of the substantive appeal, the 
RO must furnish a statement of the case to the claimant.  38 
C.F.R. § 19.34.

A substantive appeal consists of a properly completed VA Form 
9, Appeal to the Board of Veterans' Appeals, or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.

A notice of disagreement may be withdrawn in writing before a 
timely substantive appeal is filed.  38 C.F.R. § 20.204.  
Similarly, a substantive appeal may be withdrawn in writing 
at any time before the Board of Veterans' Appeals promulgates 
a decision.  38 C.F.R. § 20.204.

A review of the veteran's claims file reveals that on 
December 19, 1988, the RO received a VA Form 21-4138, 
statement in support of claim, from the veteran, in which he 
indicated that his service-connected disabilities had become 
more severe.  He indicated that he was seeing increased 
evaluations for his service-connected disorders.

On March 31, 1989, the RO issued a rating decision which 
confirmed and continued its earlier denials of  the veteran's 
claims for increased ratings for his service-connected 
lumbosacral strain and his tinea pedis and tinea cruris.  The 
notification letter accompanying this rating decision was 
dated April 4, 1989. 

In June 1989, the RO received two documents from the veteran, 
a VA Form 21-4138 statement in support of claim and VA Form 9 
substantive appeal, both of which indicated the veteran's 
disagreement with the RO's rating decision and the veteran's 
intent to appeal the determination.  On the VA Form 9, the 
veteran indicated that he wanted to testify at a hearing 
before the Board of Veterans' Appeals in Washington, D.C.

On August 6, 1989, the RO issued a rating decision which 
confirmed and continued its earlier denial of the veteran's 
claim for service connection for a bilateral knee condition.

On August 18, 1989, the RO issued a statement of the case.  
This issues listed included an increased evaluation for 
chronic lumbosacral strain, an increased evaluation for a 
skin condition, and service connection for a bilateral knee 
condition.

In the attached cover letter, the RO acknowledged receipt of 
the veteran's notice of disagreement, and informed the 
veteran that if he wished to continue his appeal, he needed 
to complete the attached VA Form 1-9.  He was also informed 
that "[w]hen the form is returned to us, your case will be 
sent to the Board of Veterans Appeals in Washington for a 
decision."  Finally, the RO notified the veteran that "[i]f 
we do not hear from you in 60 days, we will assume you do not 
intend to complete your appeal and we will close our record.  
If you require more time, please let us know."

In a letter dated August 29, 1989, the RO informed the 
veteran that "[i]f you file a substantive appeal, the BVA 
will consider your request for a hearing in Washington, D.C., 
if you still want one."

On October 19, 1989, the veteran underwent a VA 
dermatological examination.

In a letter dated December 14, 1989, the veteran's then-
representative, Disabled American Veterans (DAV), stated that 
the veteran was "in an appeal to establish an increase[d] 
disability in his service connected lumbosacral strain, to 
establish a compensable evaluation for his service connected 
skin condition, as well as service connected bilateral knee 
condition."  The letter then discussed the results of the 
October 1989 dermatology examination, and continued that 
"[a]fter contacting the above veteran concerning his pending 
appeal, this agency is of the opinion that a compensable 
evaluation should be warranted for the service connected skin 
disorder.  The veteran would accept that decision as being a 
substantial grant, therefore, he would feel that his current 
appeal had been satisfied and would desire not further action 
by the Department of Veterans Affairs."

On December 21, 1989, the RO issued a rating decision 
granting an increased evaluation to 10 percent for the 
veteran's service connected tinea pedis and tinea cruris.  
The effective date of this increase was December 19, 1988, 
the date of receipt of the veteran's claim for increase.

On January 12, 1990, the RO sent a letter to the veteran 
informing him of the grant of an increased rating for his 
service-connected tinea pedis and tinea cruris.  This letter 
also noted the receipt of the December 14, 1989 memorandum 
from DAV, which indicated that the veteran would consider any 
decision which increased the evaluation of his service-
connected skin condition as a substantial grant, and would 
desire no further action on the part of the Department of 
Veterans Affairs.  However, the RO noted that, "[i]nasmuch 
as you initiated your current appeal and substantive appeal, 
we cannot take action to discontinue your current appeal 
based on your representative [sic] statements.  We must have 
in writing by you a statement to the effect that you wish to 
discontinue your appeal.  Should you not wish to discontinue 
your appeal and wish to proceed with all issues, increased 
evaluation for your back, increased evaluation for your skin 
condition and service-connection for your knee condition 
please let us know."

On January 16, 1990, the RO received a written response from 
the veteran.  In this letter, the veteran stated the 
following:

In response to your letter dated 1/12/90, 
I am taking the advice of the D.A.V. 
Representative and I am discontinuing the 
appeal on my skin condition.

However as for the back condition and 
service connection for my knee condition, 
I am also discontinuing this appeal due 
to the lack of medical documentation with 
the understanding that I will have to 
submit a new claim for my back condition 
and my knee condition once I have 
accumulated this documentation to 
substantiate my claim.  I accept the 30% 
combined rating.

For reasons that are not entirely clear, on April 12, 1990 
the RO again sent the veteran a letter requesting that the 
veteran "tell us within the next 30 days whether you are 
satisfied with the benefits granted.  In the absence of a 
reply to the contrary, we will assume that you are not 
satisfied and your case will be forwarded to the Board of 
Veterans Appeals, Washington, D.C., for their independent 
review."

The veteran then sent the RO another letter, received by the 
RO on April 27, 1990, which repeated, virtually verbatim, his 
statement received on January 16, 1990.  Essentially, he 
again informed the RO of his desire to discontinue his 
appeals as to all three issues.

No further correspondence relating to this appeal was 
received by the RO from either the veteran or his 
representative through August 6, 1990.

A review of this evidence reveals that the while the veteran 
filed a timely notice of disagreement to the March and August 
1989 RO rating decisions, and a statement of the case was 
issued on August 18, 1989 by the RO, there is some question 
as to whether a timely appeal was ever filed by the veteran.  
As the veteran was informed on several occasions, a 
substantive appeal must be received after the issuance of a 
statement of the case in order to be valid.  The Board 
observes that the only correspondence from either the veteran 
or his representative submitted after August 18, 1989 which 
could arguably be considered to constitute a substantive 
appeal is the December 14, 1989 statement from DAV, which 
indicated that the veteran "is in an appeal."  However, the 
Board determines that it need not decide whether this 
constituted a timely appeal, since the veteran himself 
clearly stated in writing, in January 1990 and again in April 
1990, that he wished to withdraw his appeal.  Thus, whether 
these statements constituted a withdrawal of his notice of 
disagreement under 38 C.F.R. § 20.204(a), meaning that a 
substantive appeal was never completed, or a withdrawal of 
his substantive appeal under 38 C.F.R. § 20.204(b), meaning 
that his appeal was completed but then withdrawn, is not 
critical, since the outcome is the same in either case.  As 
of March 31, 1990, the day the one-year period for appealing 
the March 31, 1989 rating decision expired, neither the issue 
of an increased rating for a lumbosacral strain nor an 
increased rating for tinea pedis and tinea cruris were on 
appeal to the Board.  Therefore, the March 31, 1989 rating 
decision became final, and was no longer appealable.  
Similarly, as of August 6, 1990, the day the one-year period 
for appealing the August 6, 1989 rating decision expired, the 
issue of service connection for a bilateral knee condition 
was not on appeal to the Board.  As such, the Board finds 
that the August 6, 1989 rating decision became final, and was 
no longer appealable.  38 C.F.R. §§ 20.302, 20.1103.

The Board has considered the veteran's assertions, as set 
forth in a statement dated in May 1996, that the RO's letter 
dated January 12, 1990 stated that if no reply was received 
within 30 days of the letter, the RO would assume that he did 
not wish to discontinue his appeal, and would issue a 
supplemental statement of the case (SSOC).  The veteran 
claimed that he never received this SSOC.  However, as noted 
above, less than one week later, on January 16, 1990, the RO 
received a letter from the veteran stating that he was 
discontinuing his appeal as to all issues.  As this statement 
of withdrawal was received within 30 days of the January 12, 
1990 letter from the RO, no SSOC was issued. 

Therefore, the Board determines that there are no issues 
which are on active appeal from any rating decision issued in 
1989.


III.  Increased rating for tinea pedis and tinea cruris

The Board is also satisfied that all relevant facts needed to 
adjudicate a schedular evaluation of the veteran's skin 
disorder have been properly developed.  No further assistance 
to the veteran is required on that issue to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the current level of severity of the 
veteran's service-connected tinea pedis and tinea cruris 
includes the report of a VA dermatological examination 
conducted in June 1998.  At that time, the veteran gave a 
history of a fungal infection in his groin and feet.  He 
complained of itching and a foul odor in the groin region, 
and stated that he used Lotrimin cream in the groin area.  He 
also complained of scaling in the feet and discolored, 
misshapen toenails.  He stated that the scaling of his feet 
was "under control" because of the medication he was using.

On examination of the groin, there was hyperpigmentation on 
the inner aspect of the groin, but with no maceration or the 
skin or scaling.  On examination of the feet, there was no 
scaling noted on the plantar or dorsal aspects of the feet, 
and no scaling was observed between the toes.  The toenails 
of both feet showed discoloration and dystrophy.  Color 
photographs were taken, and are included in the veteran's 
claims file.  The examiner diagnosed tinea cruris, bilateral, 
tinea pedis, both feet, not evident on this examination, and 
onchyomycosis of the toenails.  The Board notes that the 
veteran is not service-connected for any disability of the 
toenails.

The Board notes that several VA outpatient treatment notes 
dated in 1999 indicate complaints of itching of the feet, 
which he complained was becoming worse.  Several diagnoses of 
tinea pedis were rendered.

At the time of the veteran's October 1999 hearing before the 
undersigned Board Member, the veteran testified that his feet 
and groin itched constantly, and stated that there was some 
scaling in both areas.  He indicated that he had been given 
many ointments and other medications to treat his skin 
problems, but that they gave only temporary relief.  He 
stated that his feet were ashen and white, and had small 
blister-type bumps on them.

The veteran's tinea pedis and tinea cruris have been 
evaluated as 10 percent disabling by analogy to the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, 
pursuant to which the severity of eczema is evaluated.  Under 
this code, a 10 percent rating is warranted for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for eczema with exudation or itching which is constant, 
extensive lesions, or marked disfigurement.  Finally, a 50 
percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when it is exceptionally repugnant.

A review of the evidence detailed above reveals that although 
the veteran testified that his feet suffered from constant 
itching and scaling, with no relief from medications, the 
Board notes that as recently as June 1998, a dermatological 
examination found no evidence of tinea pedis, and the veteran 
himself reported that the disorder was "under control" 
because of the medication he was using.  Although tinea 
cruris was found on this examination, there was no evidence 
of active maceration or scaling.  Although the veteran was 
found to suffer from tinea pedis on subsequent VA outpatient 
treatment notes, the principal complaint was generally of 
foot pain and toenail problems.  In this regard, the Board 
notes that while there is evidence that the veteran suffers 
from onchyomycosis of the toenails and plantar fasciitis, for 
which he has been issued orthotics and a cane, these foot 
problems are not service-connected.  As such, the Board 
cannot take them into account in evaluating the severity of 
the veteran's service-connected disorder.

Therefore, given the relative lack of dermatological findings 
on the most recent VA examination, the Board determines that 
the veteran's symptomatology corresponds to no more than a 10 
percent rating under DC 7806.  Although the veteran's 
disorder involves neither an exposed surface nor an extensive 
area, the Board is satisfied that, given the apparently 
cyclical nature of his disorder, including apparent flare-ups 
following the use of medication, which requires the veteran 
to switch to a new medication, the criteria for a 10 percent 
rating have been met.  However, as the evidence does not show 
constant itching (despite the veteran's testimony), extensive 
lesions, or marked disfigurement, a 30 percent rating is not 
warranted by the evidence.

For the foregoing reasons, the Board finds that a 10 percent 
rating is the appropriate rating for the veteran's tinea 
pedis and tinea cruris.  The Board would point out that its 
denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  In 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the Court held 
that the Board does not have jurisdiction to assign an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000) in the first instance.  In this appeal, 
however, there has been no assertion or showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a bilateral knee 
condition is reopened.  To this extent, the appeal is 
allowed; service connection for a bilateral knee condition is 
denied.

A timely appeal having not been submitted to any RO rating 
decision issued in 1989, there are currently no issues which 
are on active appeal from any rating decision issued in 1989 
and the appeal of this issue is denied.

The veteran's claim for an increased rating for tinea pedis 
and tinea cruris is denied.


REMAND

The Board observes that while the veteran timely appealed the 
RO's March 1994 denial of a rating in excess of 20 percent 
for his service-connected lumbosacral strain, he explicitly 
withdrew this appeal for an increased rating in a statement 
received by VA in May 1995, following the issuance of a 
February 1995 rating decision which increased the veteran's 
disability rating for his lumbosacral strain from 20 percent 
to 40 percent disabling.  Specifically, the veteran stated 
that "I am satisfied with the current 40 percent rating for 
my back.  Please remove the issue from consideration on 
appeal."  The appeal was therefore terminated at that time.  
The Board notes that several statements regarding the 
veteran's back were received from him after that time, but 
they related only to the separate issue of a claim for an 
earlier effective date for this increase.

In November 1996, the RO issued a rating decision which 
increased the rating for the veteran's lumbosacral strain 
from 40 percent to 60 percent disabling.  In July 1997, the 
RO received from the veteran a statement in support of claim, 
which can reasonably be construed as a notice of disagreement 
with the November 1996 determination.

However, to date the RO has not issued a statement of the 
case or supplemental statement of the case which addresses 
the issue of entitlement to an increased rating for a 
lumbosacral strain (apparently in the belief that the earlier 
increased rating claim was still actively on appeal).  
Therefore, the Board finds that a remand for this action is 
necessary.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2000); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).

In addition, the veteran has perfected a timely appeal to the 
RO's denial of his claim for a total rating for compensation 
based on individual unemployability due to a service-
connected disability.  In this regard, the Board observes 
that the veteran has apparently been extensively involved 
with the VA vocational rehabilitation program for many years.  
As the records of this involvement clearly pertain directly 
to the veteran's employability, a REMAND to procure and 
review these records is necessary so that the Board may make 
a fully informed decision on this claim.

The Board also observes that the veteran has testified that 
he worked for the United States Postal Service as a tractor 
trailer operator from August 2, 1982 until May 10, 1991, at 
which point he was fired from his job.  He indicated that 
while the official stated reason for this firing was an 
altercation with another employee, he had aggravated his back 
problem in 1989, and was unable to work due to back problems 
at the time he was fired in 1991.  In addition, he testified 
that he began working again on July 9, 1992 for a company 
called Transportation Unlimited, again as a tractor trailer 
operator, but that he was unable to continue working there 
due an aggravation of his back problem which occurred when he 
slipped on ice while unloading his truck.  He indicated that 
he left this job on September 11, 1992, due to his back pain.  
The Board finds that statements from these former employers, 
indicating the veteran's reason for leaving each job and 
whether the veteran's back problems affected his work or 
caused him to take sick leave, would be useful in determining 
whether the veteran is unemployable due to his service-
connected disabilities.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should then issue the veteran 
an appropriate statement of the case or 
supplemental statement of the case 
concerning the claim for an increased 
evaluation for a lumbosacral strain, and 
give him an opportunity to submit 
additional evidence and/or argument in 
response and to perfect a timely appeal 
concerning this claim.

2.  The RO should obtain the veteran's VA 
vocational rehabilitation file(s) for 
review in conjunction with his claim for 
a total rating for compensation based on 
individual unemployability due to 
service-connected disabilities.

3.  The RO should schedule the veteran 
for an examination by an appropriate 
medical professional to determine the 
nature and extent of his service-
connected lumbosacral strain.  The 
veteran's claims file should be made 
available to and be reviewed by the 
examiner.  Following this examination and 
review of the veteran's claims file, the 
examiner should be requested to offer an 
opinion as to whether the veteran is 
unemployable as a result of his service-
connected disabilities.  The examiner 
must provide a supporting rationale for 
his opinion regarding the veteran's 
employability.
 
4.  After ensuring compliance with the 
provisions of the Veterans Claims 
Assistance Act of 200, the RO should then 
readjudicate the issue of the veteran's 
entitlement to a total rating for 
compensation based on individual 
unemployability due to service-connected 
disabilities, with due consideration 
given to any relevant evidence contained 
in the veteran's VA vocational 
rehabilitation file.  If the 
determination remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals


 



